

Exhibit 10.2


HUNTINGTON BANCSHARES INCORPORATED
FIRST AMENDMENT TO THE
2015 LONG-TERM INCENTIVE PLAN


Background


A.
Huntington Bancshares Incorporated (the “Corporation”) currently maintains the
Huntington Bancshares Incorporated 2015 Long-Term Incentive Plan (the “Plan”).

B.
The Corporation desires to amend the Plan to eliminate the mandatory minimum
6-month vesting period requirement for awards of stock options, stock
appreciation rights, restricted stock, and restricted stock units granted under
the Plan.

C.
Article 18 of the Plan gives the Corporation the authority to amend the Plan
from time to time.

Amendment


The following amendments are made to the Plan, effective for Awards granted on
or after January 1, 2017.


1.
Section 2.32 of the Plan is deleted in its entirety and replaced with the
following:



2.32    “PERIOD OF RESTRICTION” means the period during which the transfer of
Shares of Restricted Stock or Restricted Stock Units is limited in some way,
which may be the achievement of performance objectives or the passage of time,
or both, such that the Shares or RSUs are subject to a substantial risk of
forfeiture. A restriction based on the passage of time shall not fully lapse
until the date that is three (3) years after the date of grant, except as
otherwise may be provided in the Award Agreement for (a) new hires, (b)
Retirement, (c) involuntary terminations of employment without Cause, (d)
achievement of specific performance objectives, (e) death, (f) Disability, or
(g) other circumstances that the Committee determines is in the best interests
of the Corporation.


2.    Section 6.2 of the Plan is deleted in its entirety and replaced with the
following:


6.2    AWARD AGREEMENT. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains, the date of grant, vesting
restrictions, if any, and such other provisions as the Committee shall
determine. The Award Agreement also shall specify whether the Option is intended
to be an ISO or an NQSO. Notwithstanding the foregoing, an NQSO shall become
fully vested no earlier than the date that is three (3) years after the date of
grant of such NQSO, except as otherwise may be provided in the Award Agreement
for (a) new hires, (b) Retirement, (c) involuntary terminations of employment
without Cause, (d) achievement of specific performance




--------------------------------------------------------------------------------




objectives, (e) death, (f) Disability, or (g) other circumstances that the
Committee determines is in the best interests of the Corporation.


3.
Section 7.3 of the Plan is deleted in its entirety and replaced with the
following:



7.3    OTHER RESTRICTIONS. The Committee shall impose such other conditions
and/or restrictions on any Shares of Restricted Stock granted pursuant to the
Plan as it may deem advisable including, without limitation, a requirement that
Participants pay a stipulated purchase price for each Share of Restricted Stock,
restrictions based upon the achievement of specific performance objectives
(Corporation-wide, business unit, and/or individual), Qualifying Performance
Criteria, a Performance Cycle, time-based restrictions, and/or restrictions
under applicable federal or state securities laws. Notwithstanding the
foregoing, the Period of Restriction under any Restricted Stock Agreement
generally may not fully lapse until the date that is three (3) years after the
date of grant of such Restricted Stock, except as otherwise may be provided in a
Restricted Stock Agreement for (a) new hires, (b) Retirement, (c) involuntary
terminations of employment without Cause, (d) achievement of specific
performance objectives, (e) death, (f) Disability, or (g) other circumstances
that the Committee determines is in the best interests of the Corporation.


4.
Section 8.3 of the Plan is deleted in its entirety and replaced with the
following:



8.3    OTHER RESTRICTIONS. The Committee shall impose such other conditions
and/or restrictions on any RSUs granted pursuant to the Plan as it may deem
advisable including, without limitation, a requirement that Participants pay a
stipulated purchase price for each RSU, restrictions based upon the achievement
of specific performance objectives (Corporation-wide, business unit, and/or
individual), Qualifying Performance Criteria, a Performance Cycle, time-based
restrictions, and/or restrictions under applicable federal or state securities
laws. Notwithstanding the foregoing, the Period of Restriction under any
Restricted Stock Unit Award Agreement generally may not fully lapse until the
date that is three (3) years after the date of grant of such RSU, except as
otherwise may be provided in a Restricted Stock Unit Award Agreement for (a) new
hires, (b) Retirement, (c) involuntary terminations of employment without Cause,
(d) achievement of specific performance objectives, (e) death, (f) Disability,
or (g) other circumstances that the Committee determines is in the best
interests of the Corporation.


5.
Section 9.2 of the Plan is deleted in its entirety and replaced with the
following:



9.2    AWARD AGREEMENT. Each SAR grant shall be evidenced by an Award Agreement
that shall specify the SAR exercise price, the duration of the SAR, the number
of Shares to which the SAR pertains, whether the SAR is granted in tandem with
the grant of an Option or is freestanding, the form of payment of the SAR upon
exercise, and such other provisions as the Committee shall determine. SARs
granted under this Article 9 shall be exercisable at such times and be subject
to such restrictions and conditions as the Committee shall in each instance
approve and which shall be set forth in the applicable Award Agreement, which
need not be the same for each grant or for each Participant. Notwithstanding the




--------------------------------------------------------------------------------




foregoing, a SAR shall not fully vest until the date that is three (3) years
after the date of grant of such SAR, except as otherwise may be provided in the
Award Agreement for (a) new hires, (b) Retirement, (c) involuntary terminations
of employment without Cause, (d) achievement of specific performance objectives,
(e) death, (f) Disability, or (g) other circumstances that the Committee
determines is in the best interests of the Corporation.


6.
The remainder of the Plan shall remain unchanged.



